DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 20, 29, and 56-58) and of the species represented by antibodies, IL1RL1 and Crispr system, in the reply filed on 08/04/2022, is acknowledged.  The traversal is on the ground that all of the claims relate to a population of T cells with reduced ST2 and/or IL-33 signaling and there would not be a search burden to consider all the groups.  This is found partially persuasive and claims 59-62 will be examined with claims 20, 29, and 56-58. Claims 49 and 55, directed to a method of identifying a Treg population cell, is withdrawn from prosecution for being drawn to non-elected subject matter. Claims 20, 29, and 56-62 are currently examined.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 03/23/2020 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
In the broadest reasonable interpretation, the claims will be considered as being drawn to either a T cell population from an individual that was treated with one or more agents capable of reducing or inhibiting or ablating ST2 and/or IL-33 signaling, or a T cell population in vitro treated with one or more agents capable of reducing or inhibiting or ablating ST2 and/or IL-33 signaling.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 56, 58, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain the word “preferably” which render the claims indefinite since it is not clear if the limitations cited after the particular word are to be imposed or not for the scope of the claim. 
As such the metes and bounds of the claims could not be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 29, 56-59 and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoist et al. (WO2018112033).
The reference discloses methods of decreasing the number or activity of tumor
infiltrating T regulatory cells (TITR) in a tumor or of increasing the amount of T effector cells in a tumor in a subject by administering to the subject an agent, or a pharmaceutical composition comprising the agent, that inhibits the activity or expression of a product of  the IL1RL1 gene. The agent may be an antibody,  peptide, small molecule, or an interfering nucleic acid. The antibody may have antibody-dependent cell-mediated cytotoxicity (ADCC) or complement dependent cytotoxicity (CDC). 
An agent disclosed therein may be an agent for genome editing (e.g., an agent used to delete at least a portion of the IL1RL1 gene) (p. 1-2) (claims 1-60, 85-108).  The genome editing technique may be a CRISPR-based editing of targets in Treg cells. 
loss of function (LOF) mutations were induced in TITR target genes, specifically in
Treg cells, by utilizing the CRISPR/Cas9 system. Treg cells were isolated from spleens and lymph nodes of Cas9 expressing Foxp3-Thy1.1 mice, and sorted as CD4+Thy1.1+. Treg cells were then activated with anti CD3/CD28 beads and 2000 Units/ml IL-2 for -40 hours and infected with retroviruses that carried sgRNAs against the genes of interest (description of Figure 4; p. 31-32).
The reference specifically mentions ablating the gene or inhibits the activity of the IL1RL1 gene. The product of the gene is IL-33 receptor subunit (a.k.a. ST2) (see explanatory reference Molofsky et al., “Interleukin-33 in Tissue Homeostasis, Injury, and Inflammation”, Immunity, 42, 1005-1019, 2015; whole paper, especially introduction and fig.2).
 With regard to claim 29, which indicates that the population of T cells are CD 103+KLRG1+ ( double-positive, DP) cells, it is submitted that, once administered in to the organism, the agent of Benoist et al. is acting upon all the cells that express the product of IL1RL1 gene, irrespective of artisan’s desires.
Thus, Benoist et al. anticipates the instant claims 20, 29, 56-59 and 61-62.


Claims 20, 29, 56-57, and 59-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchroo et al. (U.S. Pub. No. 20170107300).
 The reference discloses methods and compositions for treatment of immune-related diseases or disorders and/or therapy monitoring based on IL-33 expression and/or activity. In some embodiments, the methods and compositions described are directed to treatment and/or therapy monitoring of cancer and/or infections (e.g., chronic viral infection, intracellular and/or extracellular bacterial infection, and/or fungal infection). In some embodiments, the methods and compositions described are directed to treatment and/or therapy monitoring of autoimmune diseases and/or inflammation (e.g., caused by parasitic infection) (abstract).
IL-33 is interleukin-33 cytokine and is a ligand for ST2 receptor and the co-receptor IL-1 receptor accessory protein (IL-1RAcP). The agents used for IL-33 inhibition are a soluble ST2 receptor or a soluble IL-1RAcP receptor (e.g., without a transmembrane domain) that binds to IL-33, thereby decreasing the concentration of IL-33 that is available for functionally interacting with ST2/IL-1RAcP receptors present on an immune cell (e.g., T cell) ([0263], [0272]). Examples of IL-33 antagonists include, antisense polynucleotides, interfering RNAs, catalytic RNAs, RNA-DNA chimeras, IL-33-specific aptamers, anti-IL-33 antibodies, IL-33-binding fragments of anti-IL-33 antibodies, IL-33-binding small molecules, IL-33-binding peptides, and other polypeptides that specifically bind IL-33 (including, but not limited to, IL-33-binding fragments of one or more IL-33 ligands, optionally fused to one or more additional domains), such that the interaction between the IL-33 antagonist and IL-33 results in a reduction or cessation of IL-33 activity or expression ([0269]). 
An ST2 inhibitor is an agent that directly or indirectly inhibits or reduces the ST2-mediated suppression of proinflammatory Th1 and/or Th17 responses, e.g., by inhibiting or reducing proliferation of TIGIT+Tregs. Accordingly, an ST2 inhibitor can target the corresponding ligand of ST2, or any of ST2's upstream molecules. Examples of ST2 inhibitors include, without limitations, ST2-/- immune cells (e.g., T cells), anti-ST2 molecules, IL-33 inhibitors, and any combination thereof. The ST2 inhibitors can be a protein, a peptide, peptidomimetic, an aptamer, a nucleic acid, an antibody, a small molecule, a vaccine, a fusion protein, or any combinations thereof. An ST2 inhibitor is an anti-ST2 antibody (e.g., an anti-human ST2 antibody), a recombinant ST2 Fc fusion protein (e.g., a recombinant mouse ST2 Fc fusion protein). Recombinant ST2 proteins are commercially available (e.g., from R&D Systems (Cat. No. 1004-MP-050))([0278]-[0287]). 
With regard to claim 29, which indicates that the population of T cells are CD 103+KLRG1+ ( double-positive, DP) cells it is submitted that, once administered in to the organism, the agent of Kuchroo et al. is acting upon all the cells that express the ST2 receptor and block the interaction with IL-33, irrespective of artisan’s desires.
Thus, claims 20, 29, 56-57, and 59-62 are anticipated by the reference.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (U.S. Pub. No. 20140004107) discloses that human CD4+ T cells were preincubated for 30 minutes with anti-ST2 mAbs and then stimulated for 48 hours with human IL-33 (4 ng/ml) and human IL-2 (10 ng/ml). FIG. 3 shows that ST2 antibodies are able to inhibit human IL-33-induced ST2 activation, as determined by IL-5 production from CD4+ T cells. The ST2 antibodies were able to antagonize IL-33 induced IL-5 production from CD4+ T cells with IC50s of approximately <100 nM.
Behrens et al. (U.S. Pub. No. 20170037134) which claims a method for inhibiting, treating, and/or preventing chimeric antigen receptor T-cell cytokine release syndrome in a subject, said method comprising administering to a subject an IL-33 pathway inhibitor, wherein said subject is receiving chimeric antigen receptor T-cell therapy.
Unemori E. (U.S. Pub. No. 20150150947) uses Serelaxin to induce sST-2 such that IL-33 can be reduced or inhibited in autoimmune disorders that are characterized by T-cell dominant inflammation ([0038]).
Chakerian et al. (U.S. Pat. No. 7,560,530) discloses methods of modulating IL-33 activity, e.g., for the purpose of treating immune diseases and conditions, as well as methods of screening for compounds capable antagonizing IL-33 signaling (abstract). In Example 8, describe CD4+ T cells were isolated from wildtype (B6; 129SF2/J) and IL-1RAcP knock-out (B6; 129S1-IL1Rap tm1/Rom1/J) mouse spleen and lymph nodes using the CD4+ T cell isolation kit. IL-33 enhanced the production of IL-13, IL-6, and IL-5 in wildtype, but not IL-1RAcP-/- TH2 cells. The increased production of these cytokines in wildtype mice by IL-33 was blocked in the presence of anti-ST2 antibodies.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647